           Case 4:19-cv-40136-TSH Document 20 Filed 12/14/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS
_______________________________________
                                        )
BROADCAST MUSIC, INC., et al.           )
                                        )           CIVIL ACTION
                   Plaintiffs,          )           NO. 19-40136-TSH
                                        )
                    v.                  )
                                        )
11 EXCHANGE STREET, LLC, d/b/a THE )
STEEL PUB, et al.,                      )
                                        )
                    Defendants.         )
_____________________________________ )


    ORDER ON MAGISTRATE JUDGE’S REPORT AND RECOMMENDATIONS (Docket
                                 No. 18)

                                           DECEMBER 14, 2020

HILLMAN, D.J.,

        After review of Magistrate Judge Hennessy’s Report and Recommendations (Docket No.

18), I adopt the Report and Recommendations. Accordingly, the Plaintiffs’ Motion for Default

Judgment as to all Defendants is granted but the Plaintiffs’ order for injunctive relief is denied.

A default judgment in the amount $15,000 in statutory damages, $3,212 in attorney’s fees, and

$547.58 in costs, for a total of $18,759.58, is entered. 1



SO ORDERED.

                                                                               /s/ TIMOTHY S. HILLMAN
                                                                                 TIMOTHY S. HILLMAN
                                                                                      DISTRICT JUDGE




1
 The Report & Recommendations incorrectly calculated the total of the damages, fees, and costs as $18,759.80; the
correct total award is $18,759.58.
